DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11030457. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations present in the instant application claims are also present in the patent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “road network module”, “aerial image editor”, “lane feature module”, and “training image module” in claims 14-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang Zheng and Izzat H. Izzat, "Exploring OpenStreetMap Capability for Road Perception", 2018 IEEE Intelligent Vehicles Symposium (IV) Changshu, Suzhou, China, June 26-30, 2018, pages 1438-1443 (Zheng).

As per claim 1, Zheng teaches a method for lane feature detection from an image according to predetermined path geometry, the method comprising: 
receiving an image including at least one path (Zheng: Fig. 1); 
generating a ground truth mask including at least one road geometry for the at least one road (Zheng: abstract: “map information extracted from OpenStreetMap (OSM)”; Fig. 1; page 1438, col 2, last para: “bounding box… latitudes… longitudes”; Fig. 3: ); 
modifying the image according to ground truth mask (Zheng: abstract: “prior road mask”, “OSM masks combined with image processing  and Lidar”: Fig. 1: page 1438, col 2, para 2: “fuses… OSM data with camera and Lidar… masks fused together”; page 1439, col 1, para 1: “binary road mask”; Fig. 2: page 1439: col 2, para 2; Fig. 4: page 1439, col 2, para 3: “refined road mask”; page 1440, col 2, para 1: “segment the entire image into road and non-road regions”: Fig. 6; Fig. 7: “lane-mark detection”: page 1440, col 2, last para – page 1441, col 1, para 1; Fig. 9: “combined road mask”: page 1441, col 1, para 3: “combined road mask”; page 1441, col 2, last para – page 1442, col 1, para 1: “To integrate the OSM prior information into the FCNN architecture, one typical approach is to use the rendered virtual road mask as an isolated image, or as an additional channel combining with an RGB color image… image + OSM… combined mask… image + combined”); 
generating, using a processor, a lane feature prediction model based on the modified image (Zheng: abstract: “OSM availability for deep learning”; Fig. 1; page 1441, col 2, last para – page 1442, col 1, para 1: “To integrate the OSM prior information into the FCNN architecture, one typical approach is to use the rendered virtual road mask as an isolated image, or as an additional channel combining with an RGB color image… image + OSM… combined mask… image + combined”; Table I: Image LaneMark); and 
providing a subsequent image to the lane feature prediction model for a prediction of at least one lane feature (Zheng: page 1442, col 1, paras 1-2: “test results… road detection results… current ego lane”: Table II; page 1443, col 1: CONCLUSION: “edge-based lane-mark approach… attributes such as number of lanes”).  

As per claim 2, Zheng teaches the method of claim 1, wherein the ground truth mask comprises mask values (Zheng: see arguments and citations offered in rejecting claim 1 above: combined mask, image + combined mask).  

As per claim 3, Zheng teaches the method of claim 1, wherein the mask values include a first value for at least one portion of the image that correspond to the at least one road and a second value for at least one portion of the image other than the at least one road (Zheng: see arguments and citations offered in rejecting claim 2 above: binary).  

As per claim 4, Zheng teaches the method of claim 1, further comprising: accessing a width value for the at least one path from the map data, the predetermined path geometry having a dimension corresponding to the width value (Zheng: see arguments and citations offered in rejecting claim 1 above: Figs. 2-9, 11. Width of road is determined and displayed).  

As per claim 5, Zheng teaches the method of claim 4, further comprising: receiving probe data for the at least one path; and analyzing the probe data to derive the width value (Zheng: see arguments and citations offered in rejecting claim 4 above: page 1438, col 2, last para – page 1439, col 1, para 1: “nodes… GPS coordinates”; page 1439, col 1, para 2: “high-precision GPS measurements and IMU accelerations from a combined GPS/IMU system”; page 1439, col 2, para 1: “vehicle’s GPS coordinates”).  

As per claim 6, Zheng teaches the method of claim 4, further comprising: performing an image processing algorithm on the image including the at least one path, wherein the image processing algorithm includes segmentation of a road surface or filtering of pixel values for a centerline for the at least one path, wherein the width value is derived from an output of the image processing algorithm (Zheng: see arguments and citations offered in rejecting claim 4 above: GrabCut algorithm and lane-mark approach).  

As per claim 12, Zheng teaches the method of claim 1, further comprising: identifying a scaling factor for a relationship between pixel size in the image and geographic distance in the map data (Zheng: See arguments and citations offered in rejecting claim 1 above: abstract; page 1438, col 2, para 2; page 1439, col 1, last para – page 1439, col 2, para 2: “OSM road masks in the virtual street view overlaid on the real camera images”; Fig. 9: “combined road mask”: page 1441, col 1, para 3: “combined road mask”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Zheng and Izzat H. Izzat, "Exploring OpenStreetMap Capability for Road Perception", 2018 IEEE Intelligent Vehicles Symposium (IV) Changshu, Suzhou, China, June 26-30, 2018, pages 1438-1443 (Zheng) as applied to claims 5 and 6 above, and further in view of Gaoya Cao, Florian Damerow, Benedict Flade, Markus Helmling and Julian Eggert, "Camera to Map Alignment for Accurate Low-Cost Lane-Level Scene Interpretation", 2016 IEEE 19th International Conference on Intelligent Transportation Systems (ITSC) Windsor Oceanico Hotel, Rio de Janeiro, Brazil, November 1-4, 2016, pages 498-504 (Cao).

As per claim 7, Zheng teaches the method of claim 6. Zheng does not teach accessing the centerline for the at least one path from the map data.  

Cao teaches accessing the centerline for the at least one path from the map data (Cao: page 499, col 2, paras 4-last: “centerlines… number of lanes… estimate the actual geometric road shape by combining the previously inferred information with an estimate of the lane and road width”; Fig. 2).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing,  to implement the teachings of Cao into Zheng since Zheng suggests combining vehicle image data and map data in lane localization in general and Cao suggests the beneficial use of combining vehicle image data and map data in lane localization wherein centerlines are used to determine the width and geometric shape of the road so that “The enhanced digital map … contains the full approximate road geometry information, comprising road surfaces, all lanes and how they connect, as well as parametrized center and boundary lines” (Cao: page 500, col 1, para 1) in the analogous art of road lane localization. The teachings of Cao can be incorporated into Zheng in that centerlines are used to determine the width and geometric shape of the road. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 8, Zheng teaches the method of claim 5. Zheng does not teach the width is based on a number of lanes included in the at least one road or a functional classification of the at least one road. Cao teaches these limitations (Cao: See arguments and citations offered in rejecting claim 7 above).  

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Zheng and Izzat H. Izzat, "Exploring OpenStreetMap Capability for Road Perception", 2018 IEEE Intelligent Vehicles Symposium (IV) Changshu, Suzhou, China, June 26-30, 2018, pages 1438-1443 (Zheng) as applied to claim 1 above, and further in view of official notice.

As per claim 9, Zheng teaches the method of claim 1. Zheng does not teach dividing the modified image into a plurality of training images according to a patch size, wherein each of the plurality of training images includes at least a portion of the at least one path. Examiner provides official notice that these limitations were well known in the art prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage that the training would be more efficient using patches rather than the entire image region. The teachings of the prior art could have been incorporated into the teachings of Zheng in that the training is performed with patches rather than the entire image region.

As per claim 10, Zheng in view of official notice teaches the method of claim 9. Zheng does not teach rotating at least one of the plurality of training images to a predetermined angle. Examiner provides official notice that these limitations were well known in the art prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage that the training would be more efficient if the patches are consistently aligned. The teachings of the prior art could have been incorporated into the teachings of Zheng in that patches are consistently aligned.

As per claim 11, Zheng in view of official notice teaches the method of claim 9. Zheng does not the plurality of training images are spaced apart in a direction of the at least one road. Examiner provides official notice that these limitations were well known in the art prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage that the training would be better representative of the entire region if the patches were spread out rather than being a consolidated subset. The teachings of the prior art could have been incorporated into the teachings of Zheng in that patches could be spread out across the region of interest.

As per claim 13, Zheng teaches the method of claim 1. Zheng does not teach receiving a navigation request; and providing a navigation message including the prediction of at least one lane feature in response to the navigation request. Examiner provides official notice that these limitations were well known in the art prior to the time of filing.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage that the navigation message would aid the driver in making appropriate driving decisions. The teachings of the prior art could have been incorporated into the teachings of Zheng in that a predictive navigation message is provided to the driver.

Claim 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Zheng and Izzat H. Izzat, "Exploring OpenStreetMap Capability for Road Perception", 2018 IEEE Intelligent Vehicles Symposium (IV) Changshu, Suzhou, China, June 26-30, 2018, pages 1438-1443 (Zheng) in view of US 20130343641 (Mnih) and US 20180164812 (Oh).

As per claim 14, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 14. Zheng does not teach an apparatus and an aerial image editor.

Mnih teaches an aerial image editor configured to modify the image according to the ground truth mask and the geometry of the at least one road (Mnih: Figs. 2; paras 3, 4, 5, 9, 18, 20, 23, 24: para 20: “existing map data 212 and corresponding aerial images 214 of a training set. The neural network is trained by adjusting a loss function, which models or compensates the omission noise and registration noise in the map image, to produce output map data that closely corresponds to the existing map data”, paras 23-24: “aerial image labeling task comprises binary labels, where all pixels are labelled as either belonging to an object class of interest with 1's or all other pixels with 0's. Road and buildings are two examples of such object classes… aerial image, a single pixel can represent a square patch of land that is anywhere between several meters and tens of centimeters wide. At the same time one is typically interested in detecting roads”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Mnih into Zheng since Zheng suggests labeling road regions of images using map data in general and Mnih suggests the beneficial use of labeling road regions of images using map data wherein the images are aerial since “aerial image interpretation has received much attention in the remote sensing community… aerial image interpretation is usually formulated as a pixel labelling task. The goal is to produce either a complete semantic segmentation of an aerial image into classes such as building, road, tree, grass, and water or a binary classification of the image for a single object class” (Mnih: paras 2-3) in the analogous art of image road region determination. The teachings of Mnih can be incorporated into Zheng in that the images are aerial. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Oh teaches an apparatus for lane feature detection from an image according to predetermined path geometry (Oh: abstract: para 6; Fig. 1, 2, 7, 8; para 25: “non-transitory computer-readable storage medium… executed by a processor”), the apparatus comprising: 
a controller configured to identify map data corresponding to at least one road having a geometry and generate a ground truth mask including for the at least one road (Oh: abstract: para 6; paras 7, 8, 23: selecting/navigating through database; Fig. 2: 240); []; and a lane feature module trained (Oh: abstract: para 6; para 13, 18; paras 21, 22, 49, 57, 65, 95-99, 107, 108: lane feature) [] and configured to identify at least one lane feature from a subsequent image (Oh: para 19: subsequent; paras 21, 22, 49, 57, 65, 95-99, 107, 108: lane feature).  

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Oh into Zheng in view of Mnih since Zheng in view of Mnih suggests determining neural network training data from image and map data in general and Oh suggests the beneficial use of determining neural network training data from image and map data wherein the invention is implemented on an apparatus in the analogous art of road region detection. The teachings of Oh can be incorporated into Zheng in view of Mnih in that wherein the invention is implemented on an apparatus. One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of implementing the invention in hardware in that the invention could be embedded in stand-alone systems – in the field – in a real-world application. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claims 17, 18, and 19, arguments made in rejecting claims 12, 2, and 3 (and 14) are analogous to arguments for rejecting claims 17, 18, and 19.

As per claim 20, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 20. Zheng does not teach non-transitory computer readable medium including instructions and an aerial image.

Mnih teaches receiving an image including at least one road; modifying the image according to ground truth mask (Mnih: Figs. 2; paras 3, 4, 5, 9, 18, 20, 23, 24: para 20: “existing map data 212 and corresponding aerial images 214 of a training set. The neural network is trained by adjusting a loss function, which models or compensates the omission noise and registration noise in the map image, to produce output map data that closely corresponds to the existing map data”, paras 23-24: “aerial image labeling task comprises binary labels, where all pixels are labelled as either belonging to an object class of interest with 1's or all other pixels with 0's. Road and buildings are two examples of such object classes… aerial image, a single pixel can represent a square patch of land that is anywhere between several meters and tens of centimeters wide. At the same time one is typically interested in detecting roads”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Mnih into Zheng since Zheng suggests labeling road regions of images using map data in general and Mnih suggests the beneficial use of labeling road regions of images using map data wherein the images are aerial since “aerial image interpretation has received much attention in the remote sensing community… aerial image interpretation is usually formulated as a pixel labelling task. The goal is to produce either a complete semantic segmentation of an aerial image into classes such as building, road, tree, grass, and water or a binary classification of the image for a single object class” (Mnih: paras 2-3) in the analogous art of image road region determination. The teachings of Mnih can be incorporated into Zheng in that the images are aerial. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Oh teaches a non-transitory computer readable medium including instructions that when executed by a process are configured to perform (Oh: abstract: para 6; Fig. 1, 2, 7, 8; para 25: “non-transitory computer-readable storage medium… executed by a processor”): receiving an image including at least one road (Oh: abstract: para 6; Fig. 1, 2, 7, 8); generating a ground truth mask including at least one road geometry for the at least one road (Oh: abstract: para 6; paras 7, 8, 23: selecting/navigating through database; Fig. 2: 240); []; and providing [] to a lane feature detection model (Oh: abstract: para 6; para 13, 18; paras 21, 22, 49, 57, 65, 95-99, 107, 108: lane feature).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Oh into Zheng in view of Mnih since Zheng in view of Mnih suggests determining neural network training data from image and map data in general and Oh suggests the beneficial use of determining neural network training data from image and map data wherein the invention is implemented software in the analogous art of road region detection. The teachings of Oh can be incorporated into Zheng in view of Mnih in that the invention is implemented on an apparatus. One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of implementing the invention in software would be cost effective in development, dissemination, and maintenance. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Zheng and Izzat H. Izzat, "Exploring OpenStreetMap Capability for Road Perception", 2018 IEEE Intelligent Vehicles Symposium (IV) Changshu, Suzhou, China, June 26-30, 2018, pages 1438-1443 (Zheng) in view of US 20130343641 (Mnih) and US 20180164812 (Oh) as applied to claim 14 above, and further in view of Official Notice.

As per claims 15 and 16, arguments made in rejecting claims 9 and 10 (and 14) are analogous to arguments for rejecting claims 15 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662